                        Case 13-11952-MFW               Doc 1920       Filed 05/05/20        Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         ------------------------------------------------------x
                                                               :
         In re                                                 :    Chapter 11
                                                               :
         Rural/Metro Corporation,1                             :    Case No. 13-11952 (MFW)
                                                               :
                           Reorganized Debtor.                 :
                                                                    Re: Docket Nos. 1918 & 1919
         ------------------------------------------------------x

                      ORDER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS

                          Upon the Reorganized Debtor’s Motion for Order Extending the Deadline to

         Object to Claims (the “Motion”),2 pursuant to section 105(a) of the Bankruptcy Code and Rule

         9006 of the Bankruptcy Rules; and it appearing that notice of the Motion was good and sufficient

         under the circumstances and that no other or further notice need be given; and the Court having

         considered the Motion and any responses thereto; and after due deliberation thereon; and good

         and sufficient cause appearing therefor; it is hereby:

                          ORDERED, ADJUDGED, AND DECREED that:

                          1.       The Motion is hereby GRANTED.

                          2.       The Claims Objection Deadline is hereby extended through and including

         September 3, 2020, without prejudice to the Reorganized Debtor’s right to seek further

         extensions of the Claims Objection Deadline.




         1
             The last four digits of the Reorganized Debtor’s federal tax identification number are (6929). The Reorganized
             Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.
26449217.1
                      Case 13-11952-MFW          Doc 1920      Filed 05/05/20    Page 2 of 2




                        3.      This Court shall retain jurisdiction over the Reorganized Debtor and all

        matters related to, or arising from, the Motion or implementation of this Order.




       Dated: May 5th, 2020                                  MARY F. WALRATH
         Wilmington, Delaware
26449217.1                                                   UNITED STATES BANKRUPTCY JUDGE

                                                         2
